Allowable Subject Matter
Claims 7, 9-20, 26-27 and 29-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
 “depositing a sacrificial layer over the protective layer; 
planarizing the sacrificial layer; and 
after planarizing the sacrificial layer, etching the planarized surface of the sacrificial layer at an even rate across the recessed region, to a depth sufficient to leave a planarized surface on the protective layer.”
Huang et al. (PG Pub. No. US 2010/0097854 A1) teaches a method of forming gate materials (226, 242) for a plurality of floating gates and control gates of a memory array (¶¶ 0010, 0036-0037) over a recessed substrate region (212), forming a protective layer (232) over the gate materials in the recessed region (figs. 10A-10D), and planarizing the protective layer (fig. 10D: 232 planarized relative to 204).  However, Huang does not teach the method further includes depositing a sacrificial layer over the protective layer, planarizing the sacrificial layer, and etching the planarized surface of the sacrificial layer at an even rate across the recessed region, as required by independent claims 7, 16 and 26.
Wu et al. (PG Pub. No. US 2016/0307911 A1) teaches forming floating and control gate material (¶¶ 0055, 0061: 702 & 134’) over a recessed substrate region (fig. 1: 702 and 134’ formed over recessed substrate region 108), forming a protective layer (¶ 0061: 138) over the gate materials in the recessed region (fig. 11: 138 formed over 702 and 134’ in region 108), and depositing a sacrificial layer over the protective layer (¶ 0063 & fig. 12: 1202 deposited over 138).  However, Wu is silent to the method further comprising planarizing the sacrificial layer, and etching the planarized surface of the sacrificial layer at an even rate across the recessed region, as required by independent claims 7, 16 and 26.

In light of these limitations in the claims (see Applicants fig. 3B & ¶ 0030), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/Examiner, Art Unit 2894